ORDER
PER CURIAM.
Franklin Voegtlin appeals the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).